Citation Nr: 0512388	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  99-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for hypertension and a 
pulmonary disorder, claimed as asthma, to include as 
secondary to nicotine dependence based on the in-service use 
of tobacco products.


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  He also served in Army National Guard from November 
1978 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans' Affairs (VA) Records Management Center 376, in 
St. Louis Missouri.  

The record shows that in February 2005, the veteran submitted 
additional evidence without a waiver of initial RO review of 
the evidence.  However, this additional evidence contains no 
reference to his claim for service connection for 
hemorrhoids.  Accordingly, the Board will proceed to 
adjudicate this issue.

The issues of entitlement to service connection for bilateral 
hearing loss; residuals of a back injury; residuals of a neck 
injury; hypertension, to include as secondary to nicotine 
dependence based on the in-service use of tobacco products; 
and pulmonary disorder, claimed as asthma, to include as 
secondary to nicotine dependence based on the in-service use 
of tobacco products are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Hemorrhoids are not of service origin or related to any 
incident of service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 1999 statement 
of the case, an April 2004 supplemental statement of the 
case, and VCAA letters were sent in February 2003 and 
December 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The February 
2003 and December 2003 letters informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the February 2003 and December 2003 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by this defect.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The May 1958 enlistment examination is negative for any 
complaints or treatment for hemorrhoids.  Service treatment 
records are negative for any complaints or treatment for 
hemorrhoids.  

The July 1962 separation examination is negative for any 
complaints or treatment for hemorrhoids.

On the April 1991 National Guard periodic report of medical 
history, the veteran did not indicate that he had or ever had 
piles or rectal disease.  The April 1991 National Guard 
periodic medical examination indicates that the veteran had a 
normal anus and rectum, and the digital examination was 
normal.  

A February 1996 private medical report indicates that the 
veteran had a history of left lower quadrant discomfort, 
which had been intermittent and not associated with any 
diarrhea, constipation, or rectal bleeding.  On rectal 
examination, there was no mass present and no stool present.  
A flexible sigmoidoscopy was performed with the scope being 
passed to approximately 40 cm in the region of the proximal 
sigmoid colon.  There were scattered sigmoid diverticulum but 
no other sigmoid mucosal lesion visualized.  In the rectum, 
small internal hemorrhoid on retroflexion.  No other gross 
lesions seen.  

An April 1996 private medical report indicates a preoperative 
diagnosis of abdominal pain.  A colonoscopy and polypectomy 
was performed.  The postoperative diagnosis was 
diverticulosis, colonic polyps, and hemorrhoids.

A June 1997 private medical report indicates a preoperative 
diagnosis of history of polyps and abdominal pain.  A 
colonoscopy and polypectomy was performed.  The postoperative 
diagnosis was colonic polyp, diverticulosis, and hemorrhoids.

A March 1998 VA examination indicates that the veteran 
complained of hemorrhoids.  He stated that he fell when he 
was in service and was found to have hemorrhoids on 
examination.  At that time, he was treated with ointment.  
The examination was not completed completed.

In an August 1998 statement, the veteran indicated that while 
at Camp Lejeune, on the firing range, he discovered blood in 
his underwear and was sent to sick call.  He stated that at 
that time, a doctor told him he had hemorrhoids.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran asserts that he was told he had hemorrhoids while 
at Camp Lejeune.  In this regard, the veteran's service 
records are silent to any complaints or treatment for 
hemorrhoids.  Additionally, at the time of the separation 
examination, no hemorrhoids were shown. Also, the April 1991 
National Guard periodic medical examination showed no 
evidence of hemorrhoids.  The first clinical evidence of 
hemorrhoids was the private medical record in 1996,many years 
after service.  Additionally, there is no medical evidence of 
record that relates the hemorrhoids to service.  

Accordingly, service connection for hemorrhoids is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hemorrhoids.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for hemorrhoids is denied.

REMAND

Since the most recent supplemental statement of the case was 
issued, the veteran submitted two letters dated in February 
2005.  The first letter relates to evidence regarding the 
accident on the brig, and the second letter relates to the 
veteran's hearing loss claim.  The RO has not had the 
opportunity to review this evidence in conjunction with the 
veteran's claim, and the veteran did not submit a waiver of 
initial review of this pertinent evidence by the RO.  As 
such, the case must be returned to the RO for initial review 
of this additional evidence.  

II.  Entitlement to service connection for bilateral hearing 
loss.

In a letter dated August 1997, the veteran contends that 
while aboard the ship, the North Hampton, he was on the main 
deck when the "big guns" were fired, and due to the blast, 
he lost his hearing.  He stated that he went to sickbay and 
was told his hearing would return, and it did return.  He 
stated that since then, his hearing has never been the same.  

A March 1998 VA examination showed was moderately-severe to 
severe high frequency sensorineural hearing loss in the right 
ear, and mild to moderately-severe sloping sensorineural 
hearing loss in the left ear.  In view if the veteran's 
reported inservice noise exposure, the Board is of the 
opinion that an examination and an opinion concerning 
etiology is warranted in this case.


II. Entitlement to service connection for residuals of a back 
injury and residuals of a neck injury.

In letters submitted by the veteran, he stated that his neck 
and back injuries occurred in Florida while he was working in 
a military brig, and when he fell during "maneuvers."  He 
reported that he was "jumped" by three prisoners, and 
injured his neck.  He indicated that the prisoners received 
additional time and this episode should be well documented.  

III.  Entitlement to service connection for hypertension and 
a pulmonary disorder, claimed as asthma, to include as 
secondary to nicotine dependence based on the in-service use 
of tobacco products.

The veteran asserts that he developed hypertension and a 
pulmonary disorder, claimed as asthma, as the result of 
smoking cigarettes/nicotine dependence, which he first became 
addicted to in service.  The record reflects that the veteran 
initially filed his claim in August 1997, and the claim has 
been open continuously since that time.  

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004).  The 
veteran's claim was filed prior to June 9, 1998.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. 7104(c) (West 2002).  In 
one such opinion, the General Counsel clarified when 
entitlement to benefits may be awarded based upon in-service 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2- 
93, 58 Fed. Reg. 42756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability, allegedly related to tobacco use, 
that is not diagnosed until after service would not be 
precluded from being found service connected.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. 3.310(a) (2004).  Id.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
submit additional information concerning 
his back and neck injuries.  He should 
indicate the approximate month and year 
when the incident occurred, the identity 
of his unit, the name of the Camp or 
facility, and detailed circumstances, 
i.e. whether he was assigned as a prison 
guard at the time of the injuries.  He 
should also indicate the dates he served 
aboard the USS Northampton. 

2.  The RO should contact the National 
Personnel Records Center to obtain the 
veteran's personnel records.  If 
sufficient information is received the 
RO should contact the appropriate 
organizations in order to verify the 
assault of the veteran. 

3.  The veteran should be scheduled for 
a VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature, severity and etiology of any 
hearing loss.  In addition to an 
audiological evaluation, any other 
testing deemed necessary should be 
performed.  The veteran's complete 
history of noise exposure during and 
following service should be obtained.  
Following the examination, it is 
requested that the examining physician 
render an opinion as to whether it is as 
likely as not that any hearing loss, if 
diagnosed, is related to the in-service 
noise exposure.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  A complete rational for 
any opinion expressed should be included 
in the report.

4.  The RO should make arrangements for 
a VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disability involving the 
back, to include the cervical spine.  
The claims file should be made available 
to the physician for review and the 
physician should note that review in the 
report. The physician is asked to obtain 
a detailed clinical history, to include 
the clamed inservice injury.  All tests 
deemed necessary should be performed.  
Following the examination the physician 
is requested to render an opinion as to 
whether it is as likely as not that any 
back disorder, to include the cervical 
spine is related to the reported 
inservice injury?  A complete rational 
for any opinion expressed should be 
included in the report.

5.  The veteran should be scheduled for 
an examination by a psychiatrist in 
order to determine whether the veteran 
meets, or has met, the criteria for a 
diagnosis of nicotine dependence 
pursuant to DSM-IV.  The examiner should 
elicit a detailed history from the 
veteran regarding his smoking history 
prior to, during and following his 
military service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  If the psychiatrist 
determines that the veteran meets the 
diagnostic criteria for nicotine 
dependence, the examiner should 
determine whether it is at least as 
likely as not that such nicotine 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  The basis for 
any opinions expressed should be 
identified.

6.  Thereafter, the veteran should be 
afforded a VA examination by a 
pulmonologist for the purpose of 
determining the relationship, if any, 
between any pulmonary disorders 
diagnosed, to include asthma, and his 
in-service tobacco use and any nicotine 
addiction acquired in service.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.

Following the examination it is 
requested that the specialist render 
opinions as to the following:

a)  If it is determined that the 
nicotine dependence originated 
during his active service (see 
psychiatric examination report), 
whether it is as likely as not 
that any pulmonary disorder 
diagnosed was causally related to 
post-service smoking which 
resulted from the in-service 
nicotine addiction?

b)  If it is determined that the 
nicotine dependence is not of 
service origin, whether it is as 
likely as not that any pulmonary 
disorder is directly related to 
the in-service tobacco use versus 
pre- and post-service tobacco use?

A complete rational for any opinion 
expressed should be included in the 
report.

6.  Thereafter, the veteran should be 
afforded a VA examination by a 
cardiovascular specialist for the 
purpose of determining the 
relationship, if any, between any 
cardiovascular disorder diagnosed, 
including hypertension and his in-
service tobacco use and any nicotine 
addiction acquired in service.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.

Following the examination it is 
requested that the specialist render 
opinions as to the following:

a)  If it is determined that the 
nicotine dependence originated 
during his active service (see 
psychiatric examination report), 
whether it is as likely as not 
that any cardiovascular disease 
diagnosed, was causally related to 
the post-service smoking which 
resulted from the in-service 
nicotine addiction?

b)  If it is determined that the 
nicotine dependence is not of 
service origin, whether it is as 
likely as not that the any 
cardiovascular disorder if 
diagnosed, is directly related to 
the in-service tobacco use versus 
pre- and post-service tobacco use?

A complete rational for any opinion 
expressed should be included in the 
reports. 

7.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of all evidence 
received since the last supplemental 
statement of the case.  If the benefits 
sought on appeal are not granted, the 
appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


